            Case 1:20-cv-01086-JDB Document 43 Filed 09/11/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

TAYLOR ENERGY COMPANY, LLC,                           )
                                                      )
       Plaintiff/Counterclaim-Defendant,              )      Case No.: 20-01086-JDB
                                                      )
       v.                                             )
                                                      )
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
            Defendant/Counterclaim-Plaintiff.         )

UNITED STATES’ MOTION FOR PARTIAL SUMMARY JUDGMENT FOR LIABILITY
              ON UNITED STATES’ SECOND COUNTERCLAIM

       The United States of America (“United States”), by and through the undersigned

attorneys, and at the request of and on behalf of the United States Coast Guard (“Coast Guard”)

files this Motion for Partial Summary Judgment for Liability on the Unites States’ Second

Counterclaim against Taylor Energy Company LLC (“Taylor Energy”).

       On July 10, 2020, the United States filed a Counterclaim against Taylor Energy asserting

five claims for relief. The United States, inter alia, seeks repayment pursuant to the Oil

Pollution Act Sections 1004(c)(3) and 1005, 33 U.S.C. §§ 2704(c)(3) and 2705, from Taylor

Energy, as an owner or operator of an Outer Continental Shelf (“OCS”) facility, for over $43

million in removal costs and interest paid by the Oil Spill Liability Trust Fund (“Fund”) in

response to an oil spill from defendant’s offshore oil production facility in the Gulf of Mexico.

       The Second Counterclaim, like all of the United States’ Counterclaims in this case, arises

from an oil spill that began about September 16, 2004, when Hurricane Ivan passed through the

Gulf of Mexico, damaging defendant’s offshore oil production facility, including the platform,

and related wells (“MC-20 Facility”). The United States also seeks repayment from Taylor




                                                 1
          Case 1:20-cv-01086-JDB Document 43 Filed 09/11/20 Page 2 of 4




Energy as a responsible party under Sections 1002(a) and 1005 OPA, 33 U.S.C. §§ 2702(a) and

2705, for these same removal costs and interest paid by the Fund.

       Section 1003 of the Oil Pollution Act, 33 U.S.C. § 2703, provides that a responsible party

is not liable for removal costs under Section 1002 of the Oil Pollution Act, 33 U.S.C. § 2702, if

the responsible party establishes that the oil discharge and the resulting removal costs were

caused solely by an act of God, In contrast, Section 1004(c)(3) of the Oil Pollution Act,

33 U.S.C. § 2704(c)(3), provides that “[n]otwithstanding” any act of God defense under Section

1003 of OPA, all removal costs incurred by the United States in connection with a discharge of

oil from any OCS facility must be borne by the owner or operator of such facility.

       In accordance with Fed. R. Civ. P. 56(a) and LCvR 7(h), as set forth in the attached

Statement of Material Facts as to Which There Is No Genuine Issue, Declaration of Christopher

Marcy, Memorandum of Points and Authorities, and references to the parts of the record relied

on, there is no genuine dispute as to any material fact regarding the elements of the United

States’ claim under Section 1004(c)(3) of OPA, 33 U.S.C. § 2704(c)(3). As a result, the United

States is entitled to a judgment as a matter of law that notwithstanding any alleged act of God

defense, Taylor Energy is liable for all removal costs incurred by the United States in connection

with the discharge of oil from the MC-20 Facility.

       Wherefore, the United States asks this Court to grant this Motion for Partial Summary

Judgment for Liability on its Second Counterclaim determining that Taylor Energy is liable as an

owner or operator of the MC-20 Facility under Section 1004(c)(3) of the Oil Pollution Act.


                                             Respectfully submitted,


                                             FOR THE UNITED STATES OF AMERICA:




                                                 2
Case 1:20-cv-01086-JDB Document 43 Filed 09/11/20 Page 3 of 4




                           BRUCE S. GELBER
                           Deputy Assistant Attorney General
                           Environment and Natural Resources Division
                           United States Department of Justice


                           /s/ Richard Gladstein
                           R. SHEA DIAZ
                           Trial Attorney (D.C. Bar # 1500278)
                           RICHARD GLADSTEIN
                           Senior Counsel (D.C. Bar # 362404)
                           SCOTT CERNICH
                           Senior Counsel (D.C. Bar # 479851)
                           MARK C. ELMER
                           Senior Counsel (D.C. Bar # 453066)
                           SAMANTHA RICCI
                           Trial Attorney (Cal. 324517)
                           Environmental Enforcement Section
                           Environment and Natural Resources Division
                           United States Department of Justice
                           Washington, D.C.
                           Tel: (202) 514-3211 | Fax: (202) 616-6584
                           rebecca.diaz@usdoj.gov


                           MICHAEL R. SHERWIN
                           Acting United States Attorney

                           DANIEL F. VAN HORN, D.C. BAR #924092
                           Chief, Civil Division



                           /s/ Doris Coles-Huff
                           DORIS COLES-HUFF, D.C. Bar # 461437
                           Assistant United States Attorney
                           U.S. Attorney’s Office for the District of Columbia
                           Civil Division
                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           Telephone: (202) 252-2557
                           doris.coles@usdoj.gov




                              3
         Case 1:20-cv-01086-JDB Document 43 Filed 09/11/20 Page 4 of 4




OF COUNSEL:

SCOTT C. HERMAN
Attorney Advisor
National Pollution Funds Center, US Coast Guard
2703 Martin Luther King Jr. Avenue SE
Washington, DC 20593

PATRICIA KINGCADE
Attorney Advisor
National Pollution Funds Center, US Coast Guard
2703 Martin Luther King Jr. Avenue SE
Washington, DC 20593

HEATHER S. KENNEALY
Attorney Advisor
U.S. Coast Guard Headquarters
Office of Claims and Litigation (CG-LCL)
2703 Martin Luther King Jr. Avenue, SE, Stop 7213
Washington, DC 20593-7213




                                             4
